Exhibit 10.5

 

FIRST AMENDMENT TO

 

THE FOREST OIL CORPORATION

 

1999 EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated, effective May 7, 2013)

 

THIS AMENDMENT is made and entered into by Sabine Oil & Gas Corporation,
previously named Forest Oil Corporation (the “Company”):

 

WITNESSETH:

 

WHEREAS, the Company maintains the Forest Oil Corporation 1999 Employee Stock
Purchase Plan, as amended and restated, effective May 7, 2013 (the “Plan”);

 

WHEREAS, the Company has approved a Merger Agreement dated May 5, 2014 entered
into by and among the Company and the Sabine Parties (as defined in the Merger
Agreement), including all amendments thereto, (the “Merger Agreement”);

 

WHEREAS, the Company does not wish to terminate the Plan;

 

WHEREAS, in connection with the closing of the transactions contemplated in the
Merger Agreement, the Company desires to take action to freeze the ability to
participate in, and the continuation of, the Plan by discontinuing all grants of
options, Dates of Grant (as defined in the Plan), Option Periods (as defined in
the Plan), and payroll deductions under or pursuant to the Plan, effective as of
the close of the Option Period ending on December 31, 2014 and before the
commencement of the Option Period that would otherwise be scheduled to begin on
January 1, 2015 and continuing indefinitely until further action is taken by the
Company; and

 

WHEREAS, the Company has the authority to amend the Plan, pursuant to Section 16
thereof.

 

NOW THEREFORE, the Plan is hereby amended as follows (this “Amendment”).

 

1.                                      The ability to participate in, and the
continuation of, the Plan shall be frozen by discontinuing all Dates of Grant,
Option Periods, and payroll deductions under or pursuant to the Plan, effective
as of the close of the Option Period ending on December 31, 2014 and before the
commencement of the Option Period that would otherwise be scheduled to begin on
January 1, 2015 and continuing indefinitely until further action is taken by the
Company.  For the avoidance of doubt:

 

a.                                      No Date of Grant shall occur on
January 1, 2015 or thereafter unless and until further action is taken by the
Company.

 

b.                                      No Option Periods following the Option
Period ending on December 31, 2014 shall commence unless and until further
action is taken by the Company.

 

--------------------------------------------------------------------------------


 

c.                                       All payroll deductions applicable to
any Option Period following the Option Period ending on December 31, 2014 shall
be canceled unless and until further action is taken by the Company.

 

d.                                      The Plan is being frozen in all respects
unless and until further action is taken by the Company.

 

e.                                       The Plan is not being terminated.

 

--------------------------------------------------------------------------------